NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                  Decided: May 17, 2022


                       S22A0124. REDDING v. THE STATE.


       LAGRUA, Justice.

       Following a jury trial, Appellant Merrick Redding was found

guilty of felony murder and aggravated assault in connection with

the death of Joseph Davis, and the trial court denied his motion for

new trial. In a prior appeal, this Court held that the evidence

presented at Appellant’s trial was legally sufficient to support his

murder conviction, but we otherwise vacated the trial court’s order

and remanded the case for the court to make factual findings and

legal conclusions regarding Appellant’s claim that his constitutional

right to a speedy trial was violated; we did not address his other

claims. See Redding v. State, 309 Ga. 124, 129-130 (2) (844 SE2d

725) (2020) (“Redding I”).

       On remand, the trial court issued an order rejecting the
speedy-trial claim, merging the aggravated assault count into the

felony murder count, and resentencing Appellant to serve life in

prison without the possibility of parole. Appellant then filed this

second appeal, raising his constitutional speedy-trial claim again

along with other claims. We conclude that the trial court misstated

the law and failed to weigh all of the Barker1 factors in its post-

remand order denying Appellant’s speedy-trial claim. For these

reasons, we vacate the trial court’s order and remand the case for

the court to again resolve the speedy-trial claim; therefore, we will

not address the remaining claims of error. 2




      1  See Barker v. Wingo, 407 U.S. 514, 530 (92 SCt 2182, 33 LE2d 101)
(1972). See also Doggett v. United States, 505 U.S. 647, 652 (112 SCt 2686, 120
LE2d 520) (1992).
       2 Davis died on September 6, 2016. On May 22, 2018, a Muscogee County

grand jury indicted Appellant for malice murder, felony murder, and
aggravated assault with a “closed fist.” At a trial from October 24 to November
5, 2018, the jury found Appellant not guilty of malice murder but guilty of the
remaining counts. After Appellant was sentenced, he filed a timely motion for
new trial. On May 17, 2019, the trial court held a hearing on the motion for
new trial. On June 4, 2019, the trial court denied the motion for new trial.
Appellant filed a timely notice of appeal. On June 16, 2020, this Court issued
its opinion in Redding I. After the trial court resentenced Appellant and
rejected his speedy-trial claim, he filed a timely notice of appeal, and the case
was docketed to this Court’s term beginning in December 2021 and submitted
for a decision on the briefs.

                                       2
     1. As we explained in Redding I,

     [t]he record shows that [Appellant] was arrested on
     September 12, 2016, one week after the [murder].
     [Appellant] was granted a bond on March 2, 2017, but he
     apparently was unable to post the bond amount and so
     remained in jail. On September 28, 2017, [Appellant] filed
     a “Motion to Dismiss Charge Based on Violation of
     Constitutional Right to Speedy Trial.” At that point,
     [Appellant] had not yet been indicted, and he noted in his
     motion that he had repeatedly asked for his case to be
     presented to a grand jury and that one of the few
     witnesses to the incident had died. The trial court
     scheduled a hearing on the motion for November 30, 2017,
     but, as the State concedes, there is no record that a
     hearing was held that day. On April 17, 2018, [Appellant]
     filed a request for a hearing on his speedy[-]trial motion.
     The trial court held a hearing—apparently on May 9,
     2018—but did not make any ruling at the time of the
     hearing. [Appellant] was indicted on May 22, 2018, and
     his trial began on October 29, 2018.

309 Ga. at 128 (2). Several days before trial, the court verbally

denied Appellant’s speedy-trial motion, but never issued a written

order. We note that Appellant also filed a post-indictment statutory

speedy-trial demand, and he was tried within the statutory time

frame. See OCGA § 17-7-171. After we held in Appellant’s first

appeal that the trial court had not made the necessary findings and

conclusions in the pretrial verbal ruling and remanded the case for


                                 3
that to be done, see Redding I, 309 Ga. at 129-130 (2), the court held

an evidentiary hearing on October 5, 2020, to reconsider Appellant’s

speedy-trial motion and later entered a five-page order denying the

motion. 3

     2.     The Barker framework

     A constitutional speedy-trial claim is evaluated under the two-

part framework set out in Barker. See Redding I, 309 Ga. at 128 (2).

First, the trial court must consider “whether the length of time

between the defendant’s arrest and trial is sufficiently long to be

considered ‘presumptively prejudicial.’ If not, the speedy-trial claim

fails at the threshold.” Id. at 129 (2) (citation omitted). A delay of

one year or more is typically presumed to be prejudicial. See id. In


3We note that the transcripts of the May 2018 and October 2020 hearings on
the speedy-trial motion were not included in the appellate record. And we
remind litigants that
      [w]here the appealing party is the defendant in a felony case, and
      where the defendant states in his notice of appeal that a transcript
      is to be transmitted as part of the appellate record, it is the
      defendant’s statutorily mandated duty [under OCGA § 5-6-42] to
      cause the court reporter to prepare and file an original and one
      copy of the transcript with the clerk of the trial court within 30
      days after the filing of the notice of appeal unless an extension of
      time is obtained.
Chancey v. State, 256 Ga. 415, 435-436 (11) (349 SE2d 717) (1986).

                                    4
Redding I, we concluded that the presumptive-prejudice threshold

was crossed in this case. See id.

     When that threshold is crossed, the trial court “proceeds to the

second part of the framework, applying a context-focused, four-

factor balancing test to determine whether the defendant was

denied the right to a speedy trial.” Redding I, 309 Ga. at 129 (2)

(citation and punctuation omitted). “These four factors are (1) the

length of the delay; (2) the reasons for it; (3) the defendant’s

assertion of his right to a speedy trial; and (4) prejudice to the

defendant.” Id. (citation and punctuation omitted). “This second part

of the speedy[-]trial analysis requires courts to engage in a difficult

and sensitive balancing process and necessarily compels them to

approach speedy[-]trial cases on an ad hoc basis.” Id. (citation and

punctuation omitted).

     “This task is committed principally to the discretion of the trial

court, and this Court has a limited role in reviewing the trial court’s

decision.” Henderson v. State, 310 Ga. 231, 235 (2) (850 SE2d 152)

(2020) (citation and punctuation omitted).


                                    5
     We must accept the factual findings of the trial court
     unless they are clearly erroneous, and we must accept the
     ultimate conclusion of the trial court unless it amounts to
     an abuse of discretion, even though we might have
     reached a different conclusion were the issue committed
     to our discretion.

Id. (citation and punctuation omitted). However,

     [i]f the trial court significantly misapplies the law or
     clearly errs in a material factual finding, the trial court’s
     exercise of discretion can be affirmed only if the appellate
     court can conclude that, had the trial court used the
     correct facts and legal analysis, it would have had no
     discretion to reach a different judgment.

State v. Pickett, 288 Ga. 674, 679 (4) (d) (706 SE2d 561) (2011).

     In its order on remand, the trial court acknowledged that

Barker frames the analysis of a constitutional speedy-trial claim and

that the presumptive-prejudice threshold was crossed, and the court

considered the relevant factors. However, the court began its

analysis by stating that a defendant cannot prevail on his speedy-

trial claim where no prejudice has been shown. Specifically, the trial

court stated:

     Appellant is asking the court to dismiss a serious murder
     case based on the longevity of the case, where no prejudice
     has been shown. That is not the purpose of the [Sixth]


                                  6
     Amendment[;] therefore, because [Appellant] cannot rely
     on the age of the case alone, yet attempts to do so, his
     argument in that regard fails.

This is not the law. See Doggett v. United States, 505 U.S. 647, 655

(III) (A) (112 SCt 2686, 120 LE2d 520) (1992) (“[A]ffirmative proof of

particularized prejudice is not essential to every speedy[-]trial

claim.”); Pickett, 288 Ga. at 677 (2) (4) (“A defendant need not show

demonstrable prejudice to prevail on a speedy[-]trial claim.”).

     In addition to misstating the law, the trial court failed to

explicitly or clearly weigh each Barker factor—e.g., against the

State, neutrally, or against Appellant, and lightly or heavily. See

Jenkins v. State, 294 Ga. 506, 513 (2) (c) (755 SE2d 138) (2014) (“This

test compels the examining court to consider and weigh all four

factors in the context of the particular circumstances of the case at

issue.”); State v. Johnson, 291 Ga. 863, 865-866 (2) (b) (734 SE2d 12)

(2012) (regarding weights, “[a] deliberate attempt to delay the trial

in order to hamper the defense should be weighted heavily against

the government, whereas an unintentional delay, such as that

occasioned by the mere negligence of the prosecuting attorney or the


                                  7
overcrowded docket of the trial court, should be weighted less

heavily” (citation and punctuation omitted)); State v. Alexander, 295

Ga. 154, 158-159 (2) (c) (758 SE2d 289) (2014) (regarding weights, a

defendant “must assert [his right to a speedy trial] with reasonable

promptness” and the failure to do so “ordinarily weighs heavily

against the defendant,” but “the weight to be attributed to [the

assertion-of-the-right] factor may be mitigated in some cases”).

      While it is clear from the trial court’s order on remand that it

implicitly weighed the prejudice factor heavily against Appellant,

the court’s factual findings and legal conclusions as to the other

three factors are unclear. For example, in one of the introductory

paragraphs of the order, the court found that “[t]estimony and

evidence were presented at hearings held on May 9, 201[8][4],




      4 The trial court’s order stated the hearing occurred on May 9, 2017. This
is likely a typographical error as Appellant filed his speedy-trial motion in
September 2017, and in Redding I, we acknowledged that “[t]he trial court held
a hearing—apparently on May 9, 2018—but did not make any ruling at the
time of the hearing.” 309 Ga. at 128 (2).

                                       8
November 30, 2017[5], October [24], 2018[6] and October 5, 2020,” and

that “[e]ach time after said hearing, either one or both sides

requested more time to research issues which were discussed at said

hearing.” This statement lacks clarity as to whether Appellant or

the State or both requested more time to research issues, and to the

extent that only the State requested more time, the resulting delay

would not weigh against Appellant. See Henderson, 310 Ga. at 236

(2) (b) (“Whether the defendant or the State bears the primary

responsibility for delay in reaching trial is pivotal in evaluating the

strength of a constitutional speedy[-]trial claim, as it can color the

consideration of all other factors.” (citation omitted)). Additionally,

the trial court failed to address the amount of time involved in each

delay, i.e., whether Appellant or the State or both requested a one-

day delay or a two-month delay to “research issues.”

      Similarly, in the portion of the order addressing the length-of-


      5 In Redding I, we noted that “[t]he trial court scheduled a hearing on
the motion for November 30, 2017, but, as the State concedes, there is no record
that a hearing was held that day.” 309 Ga. at 128 (2).
      6 Although the trial court said only that a hearing took place in October

2018, the record shows that the hearing occurred on October 24.

                                       9
the-delay factor, the trial court stated that “[m]any times,

[Appellant] requested delays.”7 This statement lacks clarity as to

when Appellant requested delays and the amount of time involved

in each resulting delay. And, in this same portion of the order, the

trial court did not indicate the amount of time caused by the State’s

delay in “gather[ing] autopsy reports, drug and alcohol reports,

witness statements, phone records, and computer records.” 8

     Further, in the portion of the order addressing the assertion-

of-the right factor, the trial court found that “[Appellant] asserted

his right to a speedy trial for the first time after about one year after

arrest,” which was when he filed his speedy-trial motion. Appellant

contends that the trial court erroneously ruled that he delayed in

asserting his right to a speedy trial. However, it is not clear what

this finding meant or how the court weighed this factor—i.e.,



     7   We address the trial court’s conflation of the Barker factors further
below.
     8  We note that the evidence at trial showed that the witness statements
of Jason Bellamy, Debbie Render, and LaKendra Davis, including their
identifications of Appellant in photographic lineups, were completed in
September 2016; Davis’s autopsy report was completed in December 2016.
Thus, they were both completed within three months of Appellant’s arrest.

                                      10
whether the phrase “for the first time” was simply a reference to

Appellant first filing his constitutional speedy-trial motion or an

emphasis on Appellant’s purported delay in asserting his right to a

speedy trial. 9

      It is not the role of an appellate court to weigh the Barker

factors in the first instance. See Pickett, 288 Ga. at 679-680. Cf.

Johnson, 291 Ga. at 865 (2) (a) (when the trial court failed to

explicitly weigh a factor, this Court may interpret the weight

assigned when the trial court was clear in its findings). Based on the

discussion above, we are unable to ascertain how the trial court

weighed three of the Barker factors, i.e., the length of the delay, the

reason for the delay, and the assertion of the right.

      Further, as we observed above, the trial court conflated the

Barker factors when it considered them. In the portion of the order

considering the length-of-the-delay factor, the court made some




      9 We note that in the last sentence of the order, the trial court ruled
“there is no deprivation of [Appellant’s] speedy[-]trial rights” based on “each
inquiry standing alone,” which may mean the court erroneously weighed this
factor against Appellant. But, again, the court’s order is unclear.

                                      11
statements regarding the reasons for the delay; we also note that

the trial court did not explicitly calculate the length of the delay.

And, in the portion of the order considering the assertion-of-the-

right factor, the trial court made some statements regarding

prejudice and the reason for the delay. We remind litigants and trial

courts that each Barker factor should be considered separately even

though they may sometimes be intertwined. See State v. Porter, 288

Ga. 524, 532 (2) (d) (705 SE2d 636) (2011) (courts should not conflate

the Barker factors).

     Finally, we note that in addressing the prejudice factor, the

trial court found that when Appellant was arrested in this case, he

was “also arrested and incarcerated during the entire period on a

violation of probation case” and “the hold for violation of probation

prevented him from making bond.” 10 The court then ruled that due



     10  As quoted above, in Redding I, we stated that Appellant “was granted
a bond on March 2, 2017, but he apparently was unable to post the bond
amount and so remained in jail.” 309 Ga. at 128 (2). However, the record
supports the trial court’s finding that a probation hold also prevented
Appellant from making bond because his counsel stated at the October 24, 2018
hearing that he remained in custody during the pendency of his case due to a
“[v]iolation of probation.”

                                     12
to this probation hold, Appellant “would have been incarcerated . . .

regardless of the new charge of murder and [oppressive pretrial]

incarceration was not a significant factor in assessing prejudice to

[Appellant].” Appellant, citing Johnson v. State, 313 Ga. App. 895

(723 SE2d 100) (2012), contends the trial court erred in considering

his probation hold in its examination of the prejudice factor. We

agree. In Johnson, the Court of Appeals held

     With regard to a defendant incarcerated on other charges,
     the Supreme Court of the United States has opined that
     a delay in bringing such a person to trial could aggravate
     and compound the three concerns of prejudice.
     Specifically, the Supreme Court has suggested that “the
     possibility that the defendant already in prison might
     receive a sentence at least partially concurrent with the
     one he is serving may be forever lost if trial of the pending
     charge is postponed.” Additionally, “the duration of his
     present imprisonment may be increased, and the
     conditions under which he must serve his sentence
     greatly worsened, by the pendency of another criminal
     charge outstanding against him.” Accordingly, the trial
     court erred by weighing this factor in favor of the State
     because Johnson was incarcerated on other charges, and
     the court must reevaluate this factor on remand.

313 Ga. App. at 904 (quoting Smith v. Hooey, 393 U.S. 374, 378 (89

SCt 575, 21 LE2d 607) (1969)). We agree with the reasoning of the



                                  13
Court of Appeals in Johnson. See Ruffin v. State, 284 Ga. 52, 58 (2)

(b) (i) n.25 (663 SE2d 189) (2008) (citing Hooey, 393 U.S. at 378). We

conclude the trial court erred in ruling that Appellant’s probation

hold precluded the need to assess prejudice associated with

oppressive pretrial incarceration.

      As we stated in Redding I, Appellant’s “speedy[-]trial claim

does not strike us as so patently meritless that its denial is certain

and that a remand for consideration of this issue would be a waste

of judicial resources.” 309 Ga. at 129 (2). Accordingly, because the

trial court misstated and misapplied the law regarding the prejudice

factor, failed to weigh each Barker factor, and conflated its

consideration of some of the factors, we vacate the trial court’s order

denying Appellant’s constitutional speedy-trial motion, and we

remand this case again for the entry of an order containing

appropriate findings of fact and conclusions of law on the speedy-

trial claim. See id. at 129-130 (2). 11


      11 If the trial court denies Appellant’s speedy-trial motion, Appellant may
file a notice of appeal, and in his new appeal, he may raise again the issues
raised in his current appeal that we do not address today, as well as any issue

                                       14
     Judgment vacated and case remanded with direction. All the
Justices concur.




arising from the proceedings on remand.

                                    15